--------------------------------------------------------------------------------

Exhibit 10.35
 
ADDITIONAL RESEARCH AGREEMENT


This Additional Research Agreement (this "Agreement"), by and between Hadasit
Medical Research Services and Development Ltd., a company duly incorporated
under the laws of Israel (“Hadasit”) and Cell Cure Neurosciences Ltd., a company
duly incorporated under the laws of Israel (the “Company”), is entered into and
is effective subject to and as of the going into force of the Amended License
Agreement (as defined below) (the "Effective Date").


(The parties hereto may be referred to herein individually a "Party" and jointly
as the "Parties").


WHEREAS, the Parties entered into a certain License and Sponsored Research
Agreement dated September 1, 2006 (the "2006 Agreement") pursuant to which,
inter alia, Hadasit granted certain rights and a license to the Company and
Hadasit has and is currently carrying out certain research for the Company in
respect to the derivation and characterization of neural cells from human
embryonic stem cells; and


WHEREAS, the Parties entered into a License and Sponsored Research Agreement
which went into effect on August 30, 2009 (the "2009 License Agreement"), which
the Parties are amending pursuant to an Amended and Restated Research and
License Agreement (the "Amended License Agreement") dated October 7, 2010, which
Amended License Agreement will go into force upon the occurrence of the
Triggering Events defined therein, and pursuant to which, inter alia, Hadasit
will grant the Company a license to certain of its technology for the
development and exploitation of human stem cells and induced pluripotent hESC
derived retinal pigment epithetlial cells solely for cell replacement therapy of
conditions involving retinal diseases (the “RPE License” and the "RPE Field");
and


WHEREAS, in furtherance of the RPE License, the Company has procured the
services of Hadasit to carry out research in the RPE Field which started on
January 1, 2009, pursuant to a Product Development Agreement which went into
effect on August 30, 2009 (the "Product Development Agreement"); and


WHEREAS, the Company receives funding for its research programs, from time to
time, from various sources, including, inter alia, from the Office of the Chief
Scientist of the Ministry of Trade, Commerce and Labor (the "OCS"); and


WHEREAS, the Parties wish to expand their collaboration in the field of stem
cell applications for neurodegenerative diseases (the “Field”) and Cell Cure has
agreed to fund additional research at Hadasit in the Field in a cumulative
amount of US$1,500,000 (One Million and Five Hundred Thousand US Dollars)
envisaged to be conducted over a period of 5 (five) consecutive years (the
"Additional Research"), in accordance with the terms and conditions herein.


NOW, THEREFORE, in consideration of the mutual covenants herein contained, the
Parties hereby agree as follows:
 
 
- 1 -

--------------------------------------------------------------------------------

 
 
1.              Definitions





 
1.1.
Terms defined in this Section 1 and elsewhere, parenthetically, in this
Agreement, shall have the same meaning throughout this Agreement. Defined terms
may be used in the singular or in the plural.



 
1.2.
“Annual Additional Research Funds” shall mean the sum of US$ 300,000 (Three
Hundred Thousand US Dollars).



 
1.3.
“Arbitrators” shall mean Dr. Michael West or any person who may replace him as
Chief Executive Officer of BioTime, Inc. and Prof. Shlomo Mor-Yosef or any
person who may replace him as Director General of Hadassah Medical Organization.
In the event of an irresolvable dispute between the Arbitrators, a final
decision on the matter shall be made by a third party to be chosen by agreement
of the Arbitrators, which third party shall, solely in respect to such matter,
be deemed the "Arbitrator" hereunder.



 
1.4.
“Escrow Agent” shall mean Ephraim Abramson & Co Trust Company Ltd. or any other
person the identity of whom is mutually agreed upon by the Parties.



 
1.5.
“Facilities” shall mean the facilities of HMO.



 
1.6.
“HMO” shall mean Hadassah Medical Organization.



 
1.7.
"Invention" shall mean any data, discoveries or inventions developed or
generated in the performance of the Additional Research (and any and all vested,
contingent and future intellectual property rights therein) including without
limitation any inventions or discoveries, applications, concepts, ideas,
documents, information, know-how, trade secrets, reports, analyses and data (all
- including but not limited to processes, methods, software, formulae,
techniques, compositions of matter, devices, and improvements thereof and
know-how relating thereto), all whether or not patentable or copyrightable.



 
1.8.
“Letter of Instructions” shall mean the Letter of Instructions to the Escrow
Agent substantially in the form attached hereto as Annex A, to be executed on
even date herewith by all parties thereto.



 
1.9.
“Principal Investigator” shall mean Professor Benjamin Reubinoff.



2.             Scope and Conduct of Services

 
 
2.1.
The Company hereby retains Hadasit to provide certain research and development
activities in the Field, as to be specified in mutually agreed upon annual
written work orders. Work orders, once signed by both Parties or issued by the
Company pursuant to Section 2.2 below, reflecting the decision of the
Arbitrators (each, a “Work Order”), will be deemed as having been incorporated
into and shall form an integral part of this Agreement. Unless agreed otherwise
between the Parties in writing, each Work Order will include, as appropriate, a
scope of work for the next calendar year, time lines and a breakdown showing the
usages of the Annual Additional Research Funds (which usages shall not include
covering patent expenses, as may be required to be borne by the Company pursuant
to this Agreement) as well as any amount that may be added thereto by mutual
consent. The services to be provided by Hadasit pursuant to this Agreement and
any Work Order hereunder shall be in the Field, shall be consistent with
applicable ethical standards and shall be within the scope of the expertise of
the Principal Investigator (the "Scope of Services").

 
 
- 2 -

--------------------------------------------------------------------------------

 
 
 
2.2.
For as long as the cumulative Additional Research Funds (defined below) have not
been completely expended on the Additional Research or agreed to be expended,
pursuant to Work Orders, the Parties shall commence negotiating each Work Order
for the next calendar year by no later than September 1st of each year during
the term of this Agreement, but not beyond the calendar year 2016 (up to one
years extension beyond the term originally envisaged). If the Parties are unable
to reach an agreement as to the contents of any Work Order by December 1st of
the same year, then the Arbitrators, following consultation with the Principal
Investigator, shall have the authority to decide upon any specific matter that
the Parties have not been able to conclude by such time in respect of such Work
Order, which decision the Arbitrators shall submit to the Parties in writing.
The Work Order shall be subsequently issued by the Company by the end of such
year, reflecting the Arbitrators’ determination, and shall be deemed a Work
Order hereunder and shall be final and binding on both Parties. For the
avoidance of doubt, the Arbitrators (i) shall not have the authority to change
any terms which have been agreed to previously by the Parties; (ii) shall not
have the authority to determine that Hadasit shall perform services which are
beyond the Scope of Services; and (iii) shall use commercially reasonable
judgment in determining the value of the services to be provided, based upon
comparable market standards.



 
2.3.
Each Work Order shall be subject to all of the terms and conditions of this
Agreement. To the extent any terms or provisions of a Work Order conflict with
the terms and provisions of this Agreement, the terms and provisions of this
Agreement shall govern, except to the extent that the applicable Work Order
expressly and specifically states an intent to supersede the Agreement on a
specific matter. Notwithstanding the foregoing, each Work Order is independent
and may be terminated separately in accordance with the provisions of Section
2.6 below.



 
2.4.
Subject to the terms and conditions herein, Hadasit hereby accepts said
engagement and agrees to provide the services set out in each Work Order.



 
2.5.
Any material change in a Work Order or the assumptions upon which the Work Order
is based shall require a written amendment to the Work Order (a "Change Order").
Each Change Order shall detail the requested changes to the applicable task,
responsibility, duty, budget, time line or other matters. The Change Order will
become effective upon the execution of the Change Order by both Parties, and
Hadasit will be given a reasonable period of time within which to implement the
changes. Both Parties agree to act in good faith and promptly when considering a
Change Order requested by the other Party. In the event that the Parties will
not reach an agreement with respect to the details of the Change Order, the
Company shall be entitled to terminate the Work Order in accordance with Section
2.6 of this Agreement; provided in all events that this provision shall not
derogate from the Company's obligation to pay Hadasit, in such year, the full
amount of the Annual Additional Research Funds for such year, and any Annual
Additional Research Funds due thereafter hereunder, regardless of whether
another Work Order is actually issued by the Company during such year or
thereafter, subject to the provisions of Section 2.6 below.

 
 
- 3 -

--------------------------------------------------------------------------------

 
 
 
2.6.
The Company, at its sole discretion, may terminate a specific Work Order in
whole or in part for any reason with a prior written notice of 30 (thirty) days
to Hadasit. In such event, that portion of the budget that would have been
allocated to services so terminated shall be reallocated, by mutual consent, for
other services to be provided during that same year pursuant to a new Work Order
for that year or credited by Hadasit towards Additional Research to be performed
under the subsequent Work Order; provided in all events that this provision
shall not derogate from the Company's obligation to pay Hadasit, in such year,
the full amount of the Annual Additional Research Funds for such year, and any
Annual Additional Research Funds due thereafter hereunder, regardless of whether
another Work Order is actually issued by the Company during such year or
thereafter, it being understood and agreed, however, that the Annual Additional
Research Funds may be applied by Hadasit only for the conduct of Additional
Research from 2011 through 2016. If there is any excess which are not utilized
in the implementation of any Work Plan due to a termination of a Work Order
pursuant to Section 2.6, then Hadasit shall be free to utilize such excess as
from January 1, 2017, in any manner that it deems fit, without reference to this
Agreement.



 
2.7.
Hadasit and the Principal Investigator shall, using their best efforts,
professionally and diligently perform the Additional Research in accordance with
each Work Order at the Facilities of HMO and shall devote qualified personnel
and adequate resources in order to carry out each specific Work Order as
provided therein. Hadasit and the Principal Investigator shall provide the
services set forth herein consistent with applicable standards of practice and
protocols; the applicable standards, rules and regulations of accreditation
organizations, if relevant and, all other applicable laws and regulations, as
may be amended from time to time.

 
 
- 4 -

--------------------------------------------------------------------------------

 
 
 
2.8.
Hadasit or HMO (as applicable) shall obtain and maintain all authorizations and
approvals (if any) required from the appropriate authorities as may be required
for the performance of the Additional Research. The Company shall provide
reasonable assistance to Hadasit/HMO in this regard.



3.              Principal Investigator and Research Team


 
3.1.
The Additional Research shall be conducted and managed by, and shall be under
the direct control of, the Principal Investigator, with the participation of
other clinical and research personnel of Hadasit and/or HMO. In the event that
the Principal Investigator ceases to be available for purpose of the Additional
Research, Hadasit shall be responsible, within 60 (sixty) days from the date the
Principal Investigator is no longer available for such purpose, for the
procurement of his substitution by a suitably qualified researcher, who shall be
reasonably acceptable to the Company. In the event that Hadasit fails to provide
such substitute or in the event that the Company does not reasonably approve the
identity of such proposed substitute within the prescribed 60 (sixty) day
period, then the Company shall be entitled to terminate this Agreement by
rendering Hadasit written notice with immediate effect; provided however that in
such event, the Company shall be responsible to pay all of Hadasit's
previously-committed (sunk) costs hereunder until the later of the end of the
calendar quarter following the quarter in which such termination occurs.



 
3.2.
Hadasit may not employ, in the performance of a Work Order hereunder, the
services of any person who is not an employee within the organization of Hadasit
or HMO or a student or visiting scientist, unless such person is bound in
writing by confidentiality and invention assignment obligations in connection
with the Additional Research. Hadasit may not employ, in the performance of the
Research Plan hereunder, the services of an external contractor unless it
informs the Company in writing of the identity of such person, his/her status as
an external services provider, and obtained the prior written consent of the
Company, which consent shall not be unreasonably withheld or delayed.



4.              Independent Contractors


The business relationship of Hadasit, HMO and the Principal Investigator to the
Company is that of an independent contractor and not of a partner, joint
venturer, employer, employee or any other kind of relationship. Each Party and
HMO will be solely responsible for expenses and liabilities associated with the
employment of its employees, agents and assigns.


5.              Records and Reporting


 
5.1.
Hadasit will procure that HMO and/or the Principal Investigator's team prepares
and keeps complete and accurate records of the status and progress of the
Additional Research carried out pursuant to each Work Order in notebooks, and in
compliance with the applicable laws, rules and regulations, including, the
relevant regulations of the OCS or any other funding entity (if applicable).
Should any special records be required by the OCS or any other funding entity,
the Company shall provide administrative support to Hadasit, at the Company’s
own expense and the Company shall cover all of Hadasit’s out-of-pocket expenses.
Additional Research documentation will be promptly and fully disclosed to the
Company by Hadasit upon request and also shall be made available at Hadasit's
site upon request for inspection, copying, review and audit during any
inspections conducted pursuant to Section 6 of this Agreement. Hadasit agrees to
promptly take any steps that are requested by the Company as a result of an
audit to cure deficiencies in the research documentation as long as such steps
are in accordance with ethical standards and that all out-of-pocket costs are
covered by the Company.

 
 
- 5 -

--------------------------------------------------------------------------------

 
 
 
5.2.
Additional Research documentation shall be retained as reasonably required by
the Company and/or as set forth in the respective Work Order. Hadasit and the
Principal Investigator shall cooperate with the authorized representatives of
the Company in connection with any reasonable concern, inquiry, instruction or
demand raised or made by such representatives in connection with the performance
of the Additional Research, provided that the Company shall reimburse Hadasit
for all of its out-of-pocket expenses so incurred.



 
5.3.
If a Work Order is active, Hadasit shall furnish the Company, on a quarterly
basis, short written summary reports (up to 1-2 pages long or in the form of a
PowerPoint presentation, in each quarter, in the agreed format attached hereto
as Annex B (the “Quarterly Reports”) indicating the progress of the Additional
Research, all critical results obtained (including, without limitation, whether
there are any patentable Inventions) and the state of the advancement of the
Additional Research in relation to the Work Order, no later than 30 (thirty)
days after the end of each calendar quarter during the term of this Agreement,
starting from the end of the first quarter of 2011.



 
5.4.
Hadasit shall provide the Company with a final report within 90 (ninety) days of
the completion of each Work Order or, if this Agreement is terminated in the
course of any Work Order (except if there is an outstanding uncured material
breach by the Company), within 90 (ninety) days of the termination of this
Agreement. Such final reports will indicate all results obtained (including,
without limitation, whether there are any patentable Inventions) and shall
comprise, inter alia, experimental results, statistical evaluation, and any
other requirements as set forth in the respective Work Order. Hadasit shall also
provide access to raw data as requested by the Company. Should any special
reports be required by the OCS or any other funding entity, the Company shall
provide administrative support to Hadasit, at the Company's own expense and the
Company shall cover all of Hadasit’s out-of-pocket expenses so incurred.

 
 
- 6 -

--------------------------------------------------------------------------------

 
 
6.             Inspection


Subject to any limitation deemed necessary by Hadasit and/or the Principal
Investigator to maintain patient confidentiality, at any time during the
provision of the Additional Research, but in all events not more than 1 (one)
time per month, Hadasit will permit the Company and/or its designated
representatives, during normal operating hours and at mutually agreeable times,
to visit the Facilities to monitor Hadasit’s performance of the Additional
Research, examine and inspect the Facilities, review all records, procedures and
other materials related to the Additional Research, and audit the results of
each Work Order, all as deemed necessary and appropriate by the Company and/or
the OCS (if applicable).


7.             Compensation; Escrow Funds


 
7.1.
The Company commits to finance the Additional Research at Hadasit, in a
cumulative amount of US$ 1,500,000 (One Million and Five Hundred Thousand US
Dollars) (the "Additional Research Funds") by paying the Annual Additional
Research Funds to Hadasit each year for 5 (five) consecutive years, as provided
herein, commencing as of the calendar year starting on January 1, 2011. For the
avoidance of doubt, Hadasit acknowledges that the source of the Additional
Research Funds may include grants from third parties, including but not limited
to, the OCS. Moreover, the Company confirms that the Additional Research Funds
are being committed over and above the amounts that may be payable by the
Company to Hadasit pursuant to any other arrangement, including without
limitation the 2006 Agreement, the 2009 License Agreement, the Amended License
Agreement, any OCS grants that were approved in relation to the period prior to
December 31, 2010, any grants received under the Seventh Framework Programme
(FP7) sponsored by the European Research Council in relation to OpRegen Plus,
and the Product Development Agreement.



 
7.2.
The Company shall deposit the Annual Additional Research Funds by no later than
December 1st of the previous year for each coming year, starting December 1,
2010 and ending on December 1, 2014, with the Escrow Agent. The Annual
Additional Research Funds shall be held in escrow by the Escrow Agent. The
Letter of Instructions shall be signed by the Parties and the Escrow Agent upon
even date herewith, and shall instruct the Escrow Agent to release the Annual
Additional Research Funds to Hadasit each year in 4 (four) equal quarterly
installments of US$ 75,000 (Seventy Five Thousand US Dollars) each (the
“Quarterly Installments”). Each Quarterly Installment shall be released by the
Escrow Agent to Hadasit on the first day of such calendar quarter (i.e., January
1, April 1, July 1, and October 1). In the event that, prior to the release date
for a quarter, the Escrow Agent and Hadasit have received a document from the
Company, which is not disputed or cured by Hadasit, indicating that the
Quarterly Report was not submitted by Hadasit to the Company in respect of the
calendar quarter before last (for example, a notice before July 1 that the
Quarterly Report for Q1 was not received), then the Escrow Agent shall not
release such Quarterly Installment until Hadasit submits such Quarterly Report
to the Company.

 
 
- 7 -

--------------------------------------------------------------------------------

 
 
8.             Product Orientated Additional Research


 
8.1.
Subject to the provisions of this Section 8 and Section 10 below, any and all
Inventions that are product orientated, i.e. supporting specific indications
within the Field ("Product Orientated Inventions") (e.g. multiple sclerosis)
shall be the exclusive property of Hadasit, provided that ownership of any
patentable Product Orientated Inventions ("Product Orientated Patent Rights")
shall be determined based on relative contribution by the Company and Hadasit,
such that if HMO researchers are joint inventors of such patentable Product
Orientated Inventions together with other inventors who are employed by the
Company, then Hadasit and the Company shall be co-assignees.



 
8.2.
Subject to the terms and conditions of this Agreement, Hadasit hereby grants a
worldwide exclusive license under its rights in the Product Orientated
Inventions to the Company, solely within the Field, with the right to
sublicense, subject to the following:



 
8.2.1.
The filing of any patents covering the Product Orientated Patent Rights and the
prosecution and maintenance thereof shall be the sole responsibility of the
Company, but will be performed in consultation with Hadasit in such way that
Hadasit will be properly informed of each and any activity and will be copied on
all correspondence of the Company with the patent attorneys, and the Company
shall be responsible for all expenses related thereto. The Company shall
reimburse Hadasit for any related out-of-pocket expenses incurred by it against
substantiating documentation;



 
8.2.2.
The Company shall have the right to lead any litigation in respect to the
Product Orientated Patent Rights, in ongoing consultation with Hadasit, and
provided that in the defense of any litigation, the Company will cover (in
addition to its own expenses) all Hadasit out-of-pocket expenses with regard to
such litigation (including but not limited to Hadasit's independent attorneys).
The Company shall promptly notify Hadasit of any threatened or actual
litigation;



 
8.2.3.
The Company shall confirm to Hadasit in writing its commitment to make
commercially reasonable efforts to develop a product based on the Product
Orientated Patent Rights for the relevant indication as consistent with the
commercial efforts generally applied to similar products of similar potential;



 
8.2.4.
The Parties shall negotiate the royalty rate and other financial consideration
that shall be due to Hadasit in respect of each new product on the basis of the
relative contribution of each Party to creating the respective Product
Orientated Invention. If the Parties are unable to reach a mutual agreement
within a reasonable time, then they will appoint a mutually agreed upon third
party expert who shall determine the terms of such license. For the avoidance of
doubt, the license shall remain in effect during this process; and

 
 
- 8 -

--------------------------------------------------------------------------------

 
 
 
8.2.5.
The following terms of the Amended License Agreement shall apply to such license
under Section 8, mutatis mutandis (and ignoring specific provisions and
references therein which are not applicable to the subject matter of such
license): 2.1, 2.2, 2.3, 2.4, 2.10, 3.5, 3.6 through 3.12, 4, 5.4, 5.6, 7.1
through 7.4, 8, 9, 10, 11, 12, 13.2, 13.3, 13.6, 13.7, 14, 16, 18.1 through 18.3
and 18.6 through 18.9.



 
8.2.6.
To the extent of any inconsistency between (A) the provisions of the Amended
License Agreement which are incorporated by reference in Section 8.2.5 above,
and (B) this Agreement as it relates to the license granted under the other
provisions of this Section 8.2, sub-clause (B) shall prevail.



 
8.3.
Notwithstanding the foregoing, if a Product Orientated Invention falls within
the RPE Field, then same shall be deemed as part of the "Licensed Technology"
under the Amended License Agreement, for all intents and purposes and no
royalties or other consideration shall be payable to Hadasit in respect thereto,
other than as provided thereunder. Moreover, all patents which constitute the
subject matter of Product Orientated Patent Rights hereunder shall be treated as
“Licensed Patents” under the Amended License Agreement for all intents and
purposes.



9.             Technology Orientated Inventions


 
9.1.
The Company acknowledges that HMO has received, is currently receiving and may
continue to receive funding from other sources that support the generic-across
indication research so that it is not possible to determine the exact source of
funding that leads to specific inventions, including inventions pertaining to
human embryonic stem cells that are technology orientated, i.e. supporting
general uses of technology within the Field (e.g. sustaining cell growth).
Hadasit represents and warrants to the Company, that notwithstanding the
foregoing, it shall, subject to the rights of any third-party grantors
(including, without limitation, the OCS), have the rights and the authority, to
grant certain rights and licenses to the Company in any such technology oriented
inventions that are used in the performance of the Additional Research
(“Technology Oriented Inventions”), as envisaged in this Section 9.



 
- 9 -

--------------------------------------------------------------------------------

 


 
9.2.
Subject to the provisions of this Section 9 and Section 10 below, as between the
Parties, any and all Technology Orientated Inventions having application in the
Field invented solely by Hadasit or HMO employees/contractors shall be the
exclusive property of Hadasit. Any Technology Orientated Inventions that were
invented jointly by Hadasit and/or HMO employees/contractors and the Company's
employees shall be jointly owned by Hadasit and the Company.



 
9.3.
Subject to the terms and conditions of this Agreement, Hadasit hereby grants to
the Company a worldwide, royalty free, non exclusive, license to its rights in
the Technology Orientated Inventions for the development and manufacturing of
Licensed Products (as defined in the Amended License Agreement) or products that
are covered by Product-Orientated Patent Rights solely in the Field and in the
RPE Field (the "Technology Orientated License"), with the right to sublicense
solely in the Field and in the RPE Field, subject to the following:



 
9.3.1.
Following consultation with the Company, the filing of any patents covering the
Technology Orientated Inventions (the "Technology Orientated Patents") and the
prosecution and maintenance thereof shall be the sole responsibility of Hadasit,
and shall be at Hadasit's sole discretion, subject to the provisions of Section
9.4 below;



 
9.3.2.
Until Hadasit has granted 2 (two) or more licenses under the Technology
Orientated Patents to third parties, the Company shall reimburse Hadasit for 50%
(fifty percent) of the Technology Orientated Patent expenses, including past
patent expenses not reimbursed by third parties. Once there are more than 2
(two) third party licensees of the Technology Orientated Patents Hadasit shall
use commercially reasonable efforts to ensure that the Company shall pay a
proportionate amount of the foregoing patent expenses together with such other
licensees, such that if there are "n" licensees (including the Company), the
Company's share will be a percentage of the expenses equal to 100/n and Hadasit
will reimburse to the Company a proportional share of past patent expenses
transferred to it by any third party licensees;



 
9.3.3.
For the avoidance of doubt, other than the patent expenses set forth in Section
9.3.2 above, the Company shall not be obligated to pay to Hadasit any
consideration of any kind whatsoever, including but not limited to royalty or
milestone payments, for the Technology Orientated License; and



 
9.3.4.
The following terms of the Amended License Agreement shall apply to such license
under this Section 9, mutatis mutandis (and ignoring specific provisions and
references therein which are not applicable to the subject matter of such
license, and taking account of the fact that this is a non-exclusive,
royalty-free license): 2.3, 2.4, 5.4, 5.6, 11, 13.2, 13.3, 13.6, 13.7, 14, 16,
18.1 through 18.3 and 18.6 through 18.9.

 
 
- 10 -

--------------------------------------------------------------------------------

 
 
 
9.3.5.
To the extent of any inconsistency between (A) the provisions of the Amended
License Agreement which are incorporated by reference in Section 9.3.4 above,
and (B) this Agreement as it relates to the license granted under the other
provisions of this Section 9.3, sub-clause (B) shall prevail.



 
9.4.
Should Hadasit choose not to file for patent protection of any Technology
Oriented Invention, or to abandon any Technology Oriented Patents, then the
Company shall have the right, but not the obligation, to file and/or prosecute
and/or maintain such Technology Oriented Patent, in Hadasit’s name, at the
Company’s own responsibility and cost, and shall have the right to abandon any
such process, at any time, at its full discretion.  For as long as the Company
so maintains any such Technology Oriented Patent, the Company shall be deemed as
having an exclusive, royalty-free right to exploit the underlying technology
thereunder, in the Field.



10.           OCS Funded Inventions


Notwithstanding the provisions of Sections 8 and 9 above, any Inventions
developed in the course of the Additional Research with OCS funding pursuant to
the Law for Encouragement and of Industrial Research and Development, 1984, as
amended from time to time (the “R & D Law”) even if developed solely by Hadasit
or HMO, shall be jointly owned by the Company and Hadasit, if and to the extent
required by the R&D Law.


11.           Certain IP


 
11.1.
For the avoidance of doubt, if intellectual property ("IP") of the Company or
any intellectual property or materials licensed-in by the Company from its
affiliates or any other third party is used by Hadasit in the development of any
Technology Orientated Inventions (such intellectual property and materials, the
"Company Background IP"), then any license granted by Hadasit to a third party
to the Technology Orientated Inventions will not include any express or implied
license to the Company Background IP. Hadasit shall preserve the confidentiality
of the Company Background IP in accordance with the provisions of this Agreement
and not utilize the same for any purpose other than for the Additional Research
as set forth in this Agreement, and then only to the extent provided in the Work
Order(s).



 
11.2.
Hadasit shall advise the Company, in advance, if the implementation of any
particular services involves the use of any of Hadasit’s IP or other
intellectual property owned by Hadasit and which is not otherwise licensed to
the Company. Hadasit shall refrain from utilizing any such intellectual
property, in the conduct of the Additional Research, without the approval of the
Company, in writing, in advance. If the Company is interested in acquiring a
license to such IP, the parties will negotiate such license in accordance with
the provisions of Section 8.2.4, mutatis mutandis.

 
 
- 11 -

--------------------------------------------------------------------------------

 
 
 
11.3.
If the Company is interested in a license to any Hadasit IP that is relevant to
the subject matter of any Work Order, then provided that Hadasit is
contractually free to grant the Company a license to such IP:



 
11.3.1.
The Parties shall negotiate in good faith the terms of a license, including the
royalty rate and other financial consideration for each license.  If the Parties
are unable to reach a mutual agreement within a reasonable time, then Hadasit
shall not be required to grant such license and the Company shall have no
further rights thereto.



 
11.3.2.
It shall be a condition of any such license that the Company shall reimburse
Hadasit for any prior patent expenses incurred by it against substantiating
documentation and which have not been reimbursed to it by any third party.



12.           Materials


All costs regarding the use of any biological materials required for the
performance of the Additional Research shall be included in the budget for the
Additional Research. If such materials are proprietary to Hadasit and/or HMO and
not already licensed to the Company for other uses or other fields of use,
Hadasit will inform the Company in advance if it is going to make use of such
materials in the Additional Research, and the Company will have the opportunity
to negotiate a license therefor. For the avoidance of doubt, materials
licensed  to the Company under other agreements for other uses or other fields
of use, may be used in the course of the Additional Research and in the
exploitation of Product Oriented Inventions and Technology Orientated Inventions
under the terms and conditions of this Agreement at no extra costs, royalties or
other consideration except for (i) extra cost required to produce the amount of
materials to be transferred and (ii) any additional costs required to maintain
or characterize the material by Hadasit in order to comply with any
specification requirements set by the Company, to the extent requested of
Hadasit by the Company. Nothing in the foregoing shall be construed as
derogating from any costs, royalties or other consideration that may be due to
Hadasit pursuant to any other agreement.


13.           Confidential Information


 
13.1.
Each Party shall maintain in confidence any and all information relating to this
Agreement and the terms thereof and all information and reports received by such
Party from the other Party, whether in written, oral, electronic or any other
form and which has been designated in writing as confidential (collectively, the
“Confidential Information”). Confidential Information shall not include
information that:



 
13.1.1.
is in the public domain at the time of disclosure or becomes part of the public
domain thereafter other than as a result of a violation by the receiving Party
of its confidentiality obligations;

 
 
- 12 -

--------------------------------------------------------------------------------

 
 
 
13.1.2.
was already known by the receiving Party at the time of disclosure;



 
13.1.3.
is lawfully obtained from a third party under no obligation of confidentiality;



 
13.1.4.
is independently developed by the receiving Party without the use of the
Confidential Information; or



 
13.1.5.
is required by law, court or any competent authority to be disclosed, provided
that the receiving Party gives the disclosing Party reasonable prior written
notice thereof.



 
13.1.6.
Each Party undertakes and agrees that it shall not, without the prior written
consent of the other Party, disclose the Confidential Information to any third
party or use the Confidential Information other than for the purposes of this
Agreement (including, the exercise of any rights hereunder or in the fulfillment
of any obligations hereunder).



 
13.2.
Notwithstanding the foregoing, a Party may disclose the Confidential Information
to: (i) those of its employees, representatives, advisors, subcontractors,
agents or sublicensees as, and to the extent necessary for the exercise by it of
its rights hereunder, in the fulfillment of its obligations hereunder and/or for
the implementation of the provisions of this Agreement and the Company may
disclose Confidential Information to potential investors in the Company,
provided that it shall first bind such employees, representatives, advisors,
subcontractors, agents, sublicensees and potential investors with a similar
undertaking of confidentiality in writing; and (ii) any competent authority for
the purposes of obtaining any approvals, permissions and/or waivers (if any)
required for the exercise of any license envisaged hereinunder and/or
implementation of this Agreement, or in the fulfillment of any legal duty owed
to such competent authority (including a duty to make regulatory filings or to
comply with any other reporting requirements).



14.           Publications


 
14.1.
Hadasit and the Principal Investigator may freely publish and disseminate the
results of their investigative findings hereunder in any media and determine the
authorship and contents (including without limitation scientific conclusions and
professional judgments) of any such publication subject to their compliance with
the provisions of this Section 14.1. Hadasit or the Principal Investigator, as
the case may be, shall provide the Company with a copy of the intended written
publication (or reasonably detailed summary of any other oral publication) at
the earliest practical time, but in any event not less than 90 (ninety) days
prior to their submission to a scientific journal or presentation at a
scientific meetings and shall allow the Company to review such submission to
determine whether the publication or presentation contains subject matter for
which patent protection should be sought prior to publication or presentation.

 
 
- 13 -

--------------------------------------------------------------------------------

 
 
 
14.2.
The Company undertakes to provide its written comments with respect to such
publication or presentation within 30 (thirty) days following its receipt of
such written material.



 
14.3.
If the Company, in its written comments, identifies material for which patent
protection should be sought, then Hadasit or the Principal Investigator shall
cause the publication or presentation of such submission to be delayed for a
period of not more than 60 (sixty) days from the date of the Company's response,
to enable the Company to make the necessary patent filings.



15.           Indemnification, Warranty, Limitation of Liability


 
15.1.
Indemnification. The Company shall defend, indemnify and hold harmless Hadasit,
HMO, the Principal Investigator and any of their employees, agents or
contractors (collectively the "Indemnitees") from and against any loss, damage,
liability and expense (including legal fees), and/or any responsibility,
charges, damages and/or product liability claim (a "Claim") which may result
from the exploitation of the licenses granted to the Company hereinunder
provided, however:



 
15.1.1.
that the Company’s indemnification obligations under this Section 15 shall be
proportionately reduced to the extent the loss was caused or increased by the
negligence or willful misconduct of an Indemnitee or by the failure of an
Indemnitee to comply with the provisions or this Agreement, the Work Order or
any written instructions of the Company; and



 
15.1.2.
that any Indemnitee has not made any admission in respect of such Claim or
proceeding and has not taken any action relating to such Claim or proceeding
prejudicial to the defense of such Claim, without the prior written consent of
the Company, such consent not to be unreasonably withheld.



 
15.2.
Notwithstanding the above, neither Party shall be liable to the other Party's
employees, agents or contractors, except in case of gross negligence or willful
misconduct, for injuries to a person or property suffered during their
collaboration at the Facilities. Each Party shall use its reasonable efforts to
cover such contingencies by an insurance policy reasonably adequate in scope and
coverage.



 
15.3.
Notice and Assumption of Defense.  Hadasit shall promptly provide the Company
with written notice of the circumstances of any Claim potentially subject to
indemnification and receipt of any claim, suit, demand or notice with respect
thereto. Hadasit shall allow the Company to assume the defense of any such
Claim, including the right to select counsel of its choosing and the right to
compromise or settle any loss; provided however that, without the written
consent of the Indemnitees, the Company will not consent to the entry of any
judgment with respect to the matter, or enter into any settlement that does not
include a provision whereby the plaintiff or claimant in the matter releases the
Indemnitees from all liability with respect thereto. If the Company is required
to defend any Claim, Hadasit shall, and shall cause its employees and agents to,
at the Company’s sole expenses, to cooperate fully in the defense thereof and
furnish such records, information and testimony, provide such witnesses and
attend such conferences, discovery proceedings, hearings, trials and appeals as
may be reasonably requested by the Company in connection therewith.  In no event
shall Hadasit compromise, settle or otherwise admit any liability with respect
to any Claim subject to indemnification under this Agreement without the prior
written consent of the Company, which shall not be unreasonably withheld or
delayed.



 
 
- 14 -

--------------------------------------------------------------------------------

 


 
15.4.
Disclaimer of Warranty. Nothing contained in this Agreement shall be construed
as a warranty by Hadasit, HMO or the Principal Investigator that the results of
the Additional Research will be useful or commercially exploitable or of any
value whatsoever. Hadasit, HMO and the Principal Investigator disclaim all
warranties, either express or implied warranties of merchantability, efficacy
and fitness of the results of the Additional Research for a particular purpose.



 
15.5.
Limitation of Liability. Neither Party shall be liable for penalties or
liquidated damages or for special, indirect, consequential or incidental damages
of any type or kind (including, without limitation, lost profits) regardless of
whether any such losses or damages are characterized as arising from breach of
contract, breach of warranty, tort, strict liability or otherwise, even if such
Party is advised of the possibility of such losses or damages, or if such losses
or damages are foreseeable. Nothing herein is intended to exclude or limit
liability for death or personal injury caused by either Party.



16.           Term and Termination


 
16.1.
This Agreement shall be deemed as having been effective upon the Effective Date
and unless mutually agreed otherwise between the Parties in writing or
terminated pursuant to any provision of this Section 16, shall remain in full
force and effect until the Additional Research Funds are expended in full or
Hadasit is free to utilize them for other purposes pursuant hereto and the final
report is issued to the Company pursuant to Section 5.4 above.



 
16.2.
Either Party may terminate this Agreement at any time upon 60 (sixty) days'
prior written notice to the other Party, for any material breach of this
Agreement by the other Party where such breach is not remedied within the 60
(sixty) day notice period.



 
16.3.
Either Party may terminate this Agreement, upon written notice taking immediate
effect, upon the filing by any person of a petition for the winding-up or
liquidation or the appointment of a receiver on most of the assets of the
terminated party, if petition has not been withdrawn or dismissed within 60
(sixty) days of its filing.



 
 
 
- 15 -

--------------------------------------------------------------------------------

 


 
16.4.
All provisions which by their terms survive termination, including, without
limitation, the confidentiality, intellectual property and indemnification
provisions of this Agreement, shall survive termination or expiration of this
Agreement for any reason whatsoever. For the avoidance of doubt, all rights and
obligations accrued through the date of termination, including, without
limitation, licenses granted hereunder, shall survive termination or expiration
of this Agreement.

17.           Entire Agreement


 
17.1.
This Agreement represents the entire understanding of the Parties with respect
to the subject matter hereof.



 
17.2.
The invalidity or unenforceability of any term or provision of this Agreement
shall not affect the validity or enforceability of any other term or provision
hereof.



18.           Amendment


This Agreement may be amended only by a written document signed by the Parties
hereto which expressly indicates that this Agreement is being amended thereby.


19.           Applicable Law


This Agreement shall be governed by and construed in accordance with the laws of
Israel.  The competent courts in Jerusalem shall have exclusive jurisdiction
over any dispute that may arise with respect to this Agreement.
 
20.           Notices


Any notice required or permitted to be given hereunder shall be in writing and
shall be considered given when mailed by pre-paid registered or certified mail,
return receipt requested, or delivered by hand, to the Parties at the following
addresses (or such other address as a Party may specify by notice hereunder):
 
If to the Company:


Cell Cure Neurosciences, Ltd.
Kiryat Hadassah, PO Box 12000
Jerusalem 91120, Israel
Fax: + 972 2 643 7712
Attn: The Managing Director


With a copy (which will not constitute notice):
Baratz & Co.
Attorneys-at-Law & Notaries
1 Azrieli Center, Round Tower, 18th Floor
Tel Aviv 67021
Israel
Attn: Adv. Yael Baratz
Fax: 972 3 6960986


 
 
- 16 -

--------------------------------------------------------------------------------

 


If to Hadasit:
Hadasit Medical Research and Development Ltd.
POB 12000
Jerusalem 91120 Israel
Fax: + 972 2 643 7712
Attention: The Managing Director


With a copy (which will not constitute notice) to:
Ephraim Abramson & Co., Law Offices
2 Beitar Street, Third Floor
Jerusalem 93386 Israel
Fax: +972-2-565-4001
Attention: Harry Grynberg, Adv. and Ami Hordes, Adv.


21.           Miscellaneous


 
21.1.
Each of the Parties agrees that any breach of this Agreement by it will cause
irreparable damage to the other Party and that in the event of such breach, the
other Party shall have, in addition to any and all remedies of law, the right to
an injunction, specific performance or other equitable relief to prevent the
violation of a Party’s obligations hereunder. Nothing contained herein shall be
construed as prohibiting a Party from pursuing any other remedy available for
such breach or threatened breach.



 
21.2.
This Agreement may not be assigned by a Party hereto without the consent of the
other Party, which consent shall not be unreasonably withheld or delayed, and
any unauthorized assignment or transfer shall be deemed null and void. The
Company may assign this Agreement to an affiliate, or to a third party in the
context of an M&A Transaction, subject to the Company's provision to Hadasit of
prior written notice of any such assignment and a written confirmation of the
assignee confirming its undertaking to be bound by the terms of this Agreement.
For the purposes hereof, the term "M&A Transaction" shall mean a transaction in
which all or substantially all of the shares or assets of the Company are
acquired by or assigned to a third party.



 
21.3.
Hadasit hereby represents and warrants that it is authorized to bind HMO for the
matters contained herein, and that HMO shall abide to the terms and conditions
of this Agreement as though it were a party hereto.



 
21.4.
The preamble is an integral part hereof.



 
21.5.
This Agreement may be executed in any number of counterparts, each of which
shall be an original, but all of which together shall constitute one and the
same instrument. Transmission by facsimile or by electronic mail in PDF format
of an executed counterpart of this Agreement shall be deemed to constitute due
and sufficient delivery of such counterpart.



 
 
- 17 -

--------------------------------------------------------------------------------

 


Signature Page


Additional Research Agreement




IN WITNESS WHEREOF, the Parties have duly executed this Agreement as of the date
set forth below.


CELLCURE NEUROSCIENCES LTD.
     
By:
   
Title:
   
Date:
   

 
HADASIT MEDICAL RESEARCH SERVICES AND DEVELOPMENT LTD.
By:
   
Title:
   
Date:
   

 
HADASIT MEDICAL RESEARCH SERVICES AND DEVELOPMENT LTD.
By:
   
Title:
   
Date:
   

 
 
I hereby confirm that I have read and understood this Agreement and that I will
abide by its terms to the extent they are applicable to me.


__________________________________
Prof. Benjamin Reubinoff


Date: ___________________________


 
 
- 18 -

--------------------------------------------------------------------------------

 


Annex A


Letter of Instructions




October 7, 2010


To:           Ephraim Abramson & Co Trust Company Ltd. (the "Escrow Agent")




Re: Letter of Instructions


WHEREAS, Hadasit Medical Research Services and Development Ltd. ("Hadasit") and
Cell Cure Neurosciences Ltd. (the "Company") have entered into an Additional
Research Agreement, dated October 7, 2010 (the "Agreement"), to which this
Letter of Instructions is attached; and
 
WHEREAS, under the Agreement the Company undertook to finance the Additional
Research at Hadasit (as defined in the Agreement) in a cumulative amount of US$
1,500,000 (One Million and Five Hundred Thousand US Dollars) by paying Hadasit
the amount of US$ 300,000 (Three Hundred Thousand US Dollars) (the "Annual
Additional Research Funds") each year for 5 (five) consecutive years commencing
as of the calendar date starting on January 1, 2011; and
 
WHEREAS, under the Agreement the Company undertook to deposit the Annual
Additional Research Funds with the Escrow Agent on an annual basis; and
 
WHEREAS, Hadasit, the Company and the Escrow Agent (each a "Party" and
collectively, the "Parties") wish to enter into this Letter of Instructions to
set forth the terms upon which the Escrow Agent will hold the Annual Additional
Research Funds in escrow and release them. Capitalized terms used herein but not
defined shall have the meaning ascribed to them under the Agreement. In the
event of a conflict between this Letter of Instructions and the Agreement, then
the Letter of Instructions shall govern.


NOW THEREFORE, the Parties hereby agree as follows:


1.         Escrow Deposit


 
1.1.
During the term of this Letter of Instructions, the Company shall deposit with
the Escrow Agent, into an account as designated by the Escrow Agent to the
Parties from time to time, the Annual Additional Research Funds plus VAT by no
later than December 1st of the previous year for each coming year, starting
December 1, 2010 and ending on December 1, 2014.



 
1.2.
The Escrow Agent shall, pending the disbursement of the Annual Additional
Research Funds pursuant to this Letter of Instructions,  invest the Annual
Additional Research Funds in short-term dollar deposits, insofar as available
(and recognizing that no or little interest currently accrues on such deposits),
or in such deposit as jointly directed in writing by the Company and Hadasit.



 
 
- 19 -

--------------------------------------------------------------------------------

 


2.         Escrow Release to Hadasit


 
2.1.
Subject to the provisions of Section 2.2, the Escrow Agent shall unconditionally
and without requiring any further authorization from either Party, release the
Annual Additional Research Funds to Hadasit each year in 4 (four) equal
quarterly installments of US$ 75,000 (Seventy Five Thousand US Dollars) each
(each a “Quarterly Installment”). Each Quarterly Installment shall be released
by the Escrow Agent to Hadasit on the first day of such calendar quarter (i.e.,
January 1, April 1, July 1, and October 1).



 
2.2.
In the event and only in the event that that, prior to the release date for a
quarter, as provided above, (a) the Escrow Agent and Hadasit have received
written notification from the Company at least fourteen (14) days prior to the
release date of the relevant Quarterly Installment, indicating that the
Quarterly Report (as defined in the Agreement) was not submitted by Hadasit to
the Company in respect of the calendar quarter immediately before last (for
example, a notice before July 1 that the Quarterly Report for Q1 was not
received), and (b) the Escrow Agent has not received written notification from
Hadasit prior to such Release Date indicating that (i) Hadasit disputes the
Company’s said written notification, or (ii) Hadasit claims there is no
outstanding obligation on the part of Hadasit to submit the Quarterly Report in
respect of the calendar quarter in question or that if it had such an
obligation, it has been cured since receipt of the Company’s said written
notification,  then and only then the Escrow Agent shall not release such
Quarterly Installment until Hadasit submits such Quarterly Report to the
Company, as confirmed in writing by the Company to the Escrow Agent and Hadasit
within seven (7) days of such receipt of same by the Company.



3.           Escrow Agent's Duties and Liabilities
 
 
3.1.
The Escrow Agent undertakes to perform only such duties as are expressly set
forth in this Letter of Instructions which are purely ministerial in nature, and
no implied duties, covenants or obligations of the Escrow Agent may be read into
this Letter of Instructions. The Escrow Agent shall neither be responsible for
nor chargeable with knowledge of the terms and conditions of any other
agreement, instrument or document between any of the Parties hereto, including
without limitation the terms and conditions of the Agreement, and the Escrow
Agent shall be required to act only pursuant to the terms and provisions of this
Letter of Instructions.



 
3.2.
The Escrow Agent may rely and shall be protected in acting or refraining from
acting upon any written notice, instruction or request furnished to the Escrow
Agent hereunder and believed by the Escrow Agent to be genuine and to have been
signed or presented by a Party. The Escrow Agent shall be under no obligation to
enquire about or make any investigation in relation to the genuineness,
authenticity or sufficiency of any fact contained in any notice rendered
hereunder.

 
 
 
- 20 -

--------------------------------------------------------------------------------

 





 
3.3.
The Escrow Agent shall not be liable for any action or omission except for
willful or grossly negligent failure to perform the Escrow Agent's duties
explicitly referred to herein.

 
 
3.4.
The Escrow Agent may resign and be discharged from its duties or obligations
hereunder by giving notice in writing of such resignation to the Company and
Hadasit specifying a date upon which such resignation shall take effect,
whereupon a successor escrow agent shall be appointed by mutual agreement of the
Company and Hadasit.  The Escrow Agent shall be entitled to release the Annual
Additional Research Funds held in escrow to any successor escrow agent so
appointed.



4.             Escrow Agent's Fee


As full consideration for the Escrow Agent's services hereunder, and subject to
the Escrow Agent’s additional rights for reimbursement and indemnification as
provided herein, the Escrow Agent shall be entitled to deduct from the Annual
Additional Research Funds deposited with the Escrow Agent hereunder an amount of
US$ 250 (Two Hundred and Fifty US Dollars) plus V.A.T per quarter, on the first
day of each calendar quarter throughout the term of this Letter of Instructions,
and the Company shall in addition pay an equal amount plus VAT, per quarter, to
the Escrow Agent, also on the first day of each calendar quarter throughout the
term of this Letter of Instructions.


5.             Discretion of Escrow Agent to File an Action


In the event that any dispute shall arise with respect to the interpretation of
any provision of this Letter of Instructions, the rights and/or obligations of
any Party hereunder, or the propriety of any action contemplated by the Escrow
Agent under this Letter of Instructions, or if the Escrow Agent is uncertain as
to its rights or duties hereunder, then, in such event, the Escrow Agent may, in
its sole discretion, file an application to a court of competent jurisdiction
for it to resolve such dispute or uncertainty. The Company and Hadasit shall,
jointly and severally, indemnify the Escrow Agent against all costs and
expenses, including reasonable attorneys' fees, incurred by the Escrow Agent in
connection with any such action or any other related action and the Escrow Agent
shall be fully protected in suspending all or part of its activities under this
Letter of Instructions until a judgment in the relevant action is entered and
becomes final.
 
6.             Consultation with Counsel


The Escrow Agent may consult with outside counsel of its own choice in matters
relating to this Letter of Instructions and shall be indemnified by the other
Parties hereto for all costs and reasonable attorneys’ fees incurred in
connection with such consultation.


 
 
- 21 -

--------------------------------------------------------------------------------

 


7.             Indemnification


 
7.1.
Unless the Escrow Agent is grossly negligent or guilty of willful misconduct
with regard to its duties under this Letter of Instructions, the Escrow Agent
shall not be liable to any person for any action taken or loss suffered by such
person, nor for any mistake of fact, error of judgment, or for any actions or
omissions of any kind.   Each of the Parties acknowledge that the Escrow Agent
is an affiliate of the Israeli lawyers of Hadasit, Ephraim Abramson & Co. Law
Offices (the "Firm"), and hereby expressly agree that the Escrow Agent and the
Firm shall continue to act in such capacities. The Parties shall, jointly and
severally, indemnify and hold harmless the Escrow Agent, the Firm and each of
their respective current and former directors, officers, partners, associates
and employees (the "Escrow Agent Indemnitees") absolutely and forever, from and
against any and all claims, actions, damages, suits, liabilities, obligations,
costs, fees, charges, taxes and any other expenses whatsoever, including
reasonable attorneys' fees and costs that may be asserted against any Escrow
Agent Indemnitee in connection with or arising from or referable to this Letter
of Instructions or the performance by the Escrow Agent or any Escrow Agent
Indemnitee of the Escrow Agent's duties hereunder and/or any action or inaction
by any of such parties in relation hereto, provided that the Escrow Agent
Indemnitees act without gross negligence or willful misconduct. The Firm and
each of its respective Escrow Agent Indemnitees shall be deemed to be
beneficiaries of the provisions of this Section 7.1 in every respect whatsoever,
and shall be entitled to enforce the provisions hereof as if it were a party
hereto as the Escrow Agent.



 
7.2.
The Company and Hadasit shall be jointly and severally liable for remitting all
amounts due to the Escrow Agent hereunder within 7 (seven) days of the Escrow
Agent’s written demand.  Any amount not so indemnified may be drawn by the
Escrow Agent from the Annual Additional Research Funds then in its possession,
if any.



8.             Termination


 
8.1.
The duties of the Escrow Agent under this Letter of Instructions shall be in
effect until the earlier of (i) the release by the Escrow Agent of the total
Annual Additional Research Funds to Hadasit, (ii) termination of the Agreement,
and (iii) the Escrow Agent’s resignation under Section 3.4 above.



 
8.2.
If this Letter of Instructions is terminated due to termination of the
Agreement, pursuant to Section 8.1(ii) above, the following shall apply:



 
8.2.1.
In the event of termination of the Agreement by the Company pursuant to Section
3.1 of the Agreement (i.e. the Principal Investigator (as defined in the
Agreement) leaving and no suitable substitute being reasonably approved by the
Company within the prescribed time), the Escrow Agent shall release the Annual
Additional Research Funds held in escrow to the Company, except for the amounts
due to Hadasit under Section 3.1 of the Agreement, which shall be released by
the Escrow Agent to Hadasit.



 
 
- 22 -

--------------------------------------------------------------------------------

 


 
8.2.2.
In the event of termination of the Agreement by Hadasit pursuant to Section 16.2
(Material Breach) or Section 16.3 (Insolvency) of the Agreement, the Escrow
Agent shall release the Annual Additional Research Funds held in escrow to
Hadasit.

 
9.              Notices


Any notice required or permitted to be given hereunder shall be in writing and
shall be considered given when mailed by pre-paid registered or certified mail,
return receipt requested, or delivered by hand, to the Parties at the following
addresses (or such other address as a Party may specify by notice hereunder):
 
If to the Company:


Cell Cure Neurosciences, Ltd.
Kiryat Hadassah, PO Box 12000
Jerusalem 91120, Israel
Fax: + 972 2 643 7712
Attn: The Managing Director


With a copy (which will not constitute notice):
Baratz & Co.
Attorneys-at-Law & Notaries
1 Azrieli Center, Round Tower, 18th Floor
Tel Aviv 67021
Israel
Attn: Adv. Yael Baratz
Fax: 972 3 6960986


If to Hadasit:
Hadasit Medical Research and Development Ltd.
POB 12000
Jerusalem 91120 Israel
Fax: + 972 2 643 7712
Attention: The Managing Director


With a copy (which will not constitute notice) to:
Ephraim Abramson & Co., Law Offices
2 Beitar Street, Third Floor
Jerusalem 93386 Israel
Fax: +972-2-565-4001
Attention: Harry Grynberg, Adv. and Ami Hordes, Adv


 


 
- 23 -

--------------------------------------------------------------------------------

 


If to the Escrow Agent:
Ephraim Abramson & Co Trust Company Ltd.
2 Beitar Street, Third Floor
Jerusalem 93386 Israel
Fax: +972-2-565-4001
Attention: Harry Grynberg, Adv.


10.           Amendment


This Letter of Instructions may be amended only by a written document signed by
the Parties hereto which expressly indicates that this Agreement is being
amended thereby.


11.           Applicable Law


This Letter of Instructions shall be governed by and construed in accordance
with the laws of Israel.  The competent courts in Jerusalem shall have exclusive
jurisdiction over any dispute that may arise with respect to this Letter of
Instructions.


[INTENTIONALLY LEFT BLANK]


 
 
- 24 -

--------------------------------------------------------------------------------

 


Signature Page
Letter of Instructions




IN WITNESS WHEREOF, the Parties have duly executed this Letter of Instructions
as of the date set forth below.



CELLCURE NEUROSCIENCES LTD.
     
By:
   
Title:
   
Date:
   

 
HADASIT MEDICAL RESEARCH SERVICES AND DEVELOPMENT LTD.
By:
   
Title:
   
Date:
   

 
HADASIT MEDICAL RESEARCH SERVICES AND DEVELOPMENT LTD.
By:
   
Title:
   
Date:
   

 
EPHRAIM ABRAMSON & CO TRUST COMPANY LTD.
By:
   
Title:
   
Date:
   

 
 
- 25 -

--------------------------------------------------------------------------------

 
 
Annex B


FORMAT OF QUARTERLY REPORTS




Cell Cure – Hadasit Additional Research – Quarterly Reporting Form
for the Period _________ - __________




Task #1
Task Name:
Planned Objectives for the Reporting Period:
Short Description of Accomplishments (up to 100 words):
Significance:
Planned Objectives for the Upcoming Period:




Task #2
Task Name:
Planned Objectives for the Reporting Period:
Short Description of Accomplishments (up to 100 words):
Significance:
Planned Objectives for the Upcoming Period:


Task #3
Task Name:
Planned Objectives for the Reporting Period:
Short Description of Accomplishments (up to 100 words):
Significance:
Planned Objectives for the Upcoming Period:


(Repeat format above for any additional tasks underway during the reporting
period)


Were any critical results obtained? If so, please describe.




Were any innovations made that could be the basis for a patent application? If
so, please describe.






Date: _______________


Signature: _______________
Prof. Benjamin Reubinoff


 
- 26 -

--------------------------------------------------------------------------------